Citation Nr: 1414036	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and delusional disorder, claimed as secondary to bilateral hearing loss disability.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

4.  Entitlement to an effective date earlier than August 9, 2010 for the grant of service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from October 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In order to ensure a complete review of the evidence, the Board has reviewed both the paper claims file and records contained in the Veteran's Virtual VA electronic file.

The Board has recharacterized the Veteran's claim of entitlement to service connection for depression secondary to bilateral hearing loss disability to encompass other diagnoses of record pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Board has also considered whether the issue of entitlement to service connection for an acquired psychiatric disorder should be read more broadly to include posttraumatic stress disorder (PTSD), pursuant to Clemons.  In that regard, the Board finds that the case at hand is distinguishable from Clemons, as that case concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed, even though it was the psychiatric symptomatology for which the Veteran was seeking service connection.  The Board observes that service connection for PTSD was previously denied by the RO in April 1998.  Moreover, the Board reopened the claim and denied it on its merits in February 2007.  Thus, unlike Clemons, this is not a case in which VA has ignored the issue of entitlement to service connection for PTSD.  Rather, PTSD has been specifically denied by the RO and the Board.  The Board therefore finds that it does not have jurisdiction over the issue of entitlement to service connection for PTSD.

The issue of entitlement to service connection for an acquired psychiatric disability and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of Meniere's disease.

2.  Service connection for left ear hearing loss was denied in a November 2004 rating decision, and the BVA upheld that denial in a February 2007 decision.  The Veteran submitted private medical records on August 9, 2010, and service connection for left ear hearing loss disability was granted based on that evidence.

3.  There is no correspondence between February 2007 and August 2010 that can be construed as a claim.


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The February 2007 Board decision is final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

3.  The criteria for an effective date prior to August 9, 2010, for the grant of service connection for bilateral hearing loss disability, have not been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In response to the submission of a private audiology report, a letter dated in August 2010 discussed the evidence necessary to support a claim for increase.  This letter also discussed the manner in which VA determines effective dates.

In response to the Veteran's February 2011 claim of entitlement to service connection for Meniere's disease, a March 2011 letter discussed the evidence necessary to support a claim for service connection.  The Veteran was informed of the allocation of responsibilities between herself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, service records and VA treatment records have been obtained and associated with the record.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to her claim of entitlement to service connection for Meniere's disease.  However, the Board finds that a VA examination is not necessary in order to render decisions on this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no evidence of current Meniere's disease or persistent or recurring symptoms of the disorder that may be related to service.  The record includes no evidence suggestive of Meniere's disease, and no information as to any potential relationship to the claimed disability and service.  Accordingly, a VA examination is not warranted.   The Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for Meniere's Disease

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Upon review of the record, the Board has concluded that service connection is not warranted for Meniere's disease.  The record discloses no diagnosis of such, and the Veteran has neither identified nor submitted evidence that would show such a diagnosis.  Nor has she identified current symptoms she believes to be related to such a diagnosis.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Meniere's disease, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Effective Date - Service Connection for Bilateral Hearing Loss Disability

The Veteran seeks an effective date earlier than August 9, 2010 for the grant of service connection for bilateral hearing loss disability.  As an initial matter, the Board observes that service connection for right ear hearing loss was granted in a November 2004 rating decision.  Service connection for left ear hearing loss was denied on the basis that the evidence did not establish left ear hearing loss disability for VA compensation purposes, in compliance with 38 C.F.R. § 3.385.  That regulation provides that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In February 2007, the Board also denied the claim for left ear hearing loss disability on the same basis.  

In August 2010, the Veteran submitted the July 2010 report of a private audiological screening.  This evidence shows auditory thresholds establishing left ear hearing loss disability for VA compensation purposes.  

The RO subsequently granted service connection for left ear hearing loss, recharacterizing the disability as bilateral hearing loss disability, and assigned an effective date of August 9, 2010, the date of receipt of the private record showing left ear hearing loss disability for VA compensation purposes.  

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of an evaluation and award of service connection based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit  has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

In this case, the Board denied service connection for left ear hearing loss disability in a February 2007 decision.  The Veteran did not appeal; therefore that decision became final.  The record establishes that the Veteran did not correspond with VA again until August 2010, when she submitted the July 2010 private audiological report.  The RO accepted the report as an informal claim, and granted service connection for the Veteran's left ear hearing loss.  There is no evidence of a claim, formal or informal, prior to the August 2010 submission.  Moreover, the July 2010 private audiological report is the first evidence demonstrating left ear hearing loss disability for VA compensation purposes.  

The pertinent and undisputed facts in this case are that the Veteran submitted a new claim of entitlement to service connection for left ear hearing loss disability on August 9, 2010, and that service connection was subsequently granted based on this reopened claim.  Subsequent to the Board's February decision and prior to August 9, 2010, there are no documents or communications that might be construed as a claim, informal claim, or an intent to file a claim of entitlement to service connection for left ear hearing loss disability.  An informal petition to reopen the claim of entitlement to service connection for left ear hearing loss disability is not shown in the record until the August 9, 2010 submission.   

Under the law, the earliest effective date and the appropriate effective date in this case is August 9, 2010, the date of receipt of the Veteran's petition to reopen the claim of entitlement to service connection for left ear hearing loss disability. 


ORDER

Entitlement to service connection for Meniere's disease is denied.

Entitlement to an effective date earlier than August 9, 2010 for the grant of service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran asserts that she has depression that is secondary to her service-connected bilateral hearing loss disability.  An opinion regarding a relationship between her claimed psychiatric disorder and hearing loss disability was obtained in May 2011.  The examiner did not provide an opinion regarding whether the claimed psychiatric disorder is aggravated by the service-connected bilateral hearing loss.  The Board further notes that during the May 2011 VA examination, the Veteran reported that her depression began during active service.  This raises the question of whether service connection is warranted on a direct basis.  Clarification should be sought.

The Board notes that further development and adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder may provide evidence in support of her claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2011 VA examination for an addendum report.

If that provider is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinion.  

If it is determined that an examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the record (and examination of the Veteran if deemed necessary), the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder is related to any disease or injury in service.  Attention is invited to the May 2011 VA examination in which the Veteran first raises the issue of her depression starting in service.

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder has been aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected bilateral hearing loss disability.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Review the addendum/examination report for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


